Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 1 of 22

,

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DISVISION

PRO SE PLAINTIFFS
FERNANDO GAUD, Disabled
Veteran, U.S. Army,

DARREN DIONE AQUINO,
Disabled Citizen,
CEO & National Chief Advocate a
Disabled, Case Noo Pca - aX “AMY 38, NAN,
CANDIDATE FOR THE HOUSE, NC L
DARREN DIONE AQUINO, EMER GE
Disabled Nephew of Fernando Gaud, COMPLAINT FOR
ON BEHALF OF FERNANDO GAUD INJUNCTIVE AND _

DECLARATORY RELIEF

Plaintiffs,
V.

THE FEDERAL ELECTION COMMISSION (FEC), . 2
employees, Supervisors, Managers, in their official capacity d,
CHERYL L. JOHNSON, in her official capacity .
a: the chief clerk of the U.S. House of Representatives 2
WILLAIM BARR, in his official capacity

as the Attorney General of the United States

RON DESANTIS, in his official capacity as Florida Governor,
LAUREL M: LEE, in her official capacity

as Florida Secretary of State,

JENNIFER L. EDWARDS, in her official capacity

As Coilier County Supervisor of Hiections,

MARIO DIAZ-BALART, in his official capacity as a U.S.
Representative for the 25" District of Florida

SCOTT s. HARRIS in his official capacity as the

Clerk of the Supreme Court of the United States,

TIL RIVERDALE NURSING IT
Official capacities,

SARAI , FINANCIAL OFFICER, RIVERDALE NURSING HOME

in her official capacity, ,

ERIC COHEN, ATTORNEY OF THE RIVERDALE NURSING HOME,

.
In her official capacity,

Weadwe

RUBEN, ADMINISTRATOR OF THE RIVERDALE NURSING HOME,
In his official capacity,

GOVERNOR ANDREW CUOMO.in his official capacity,
ANDREW SAUL, COMMISIONER OF THE U.S. SOCIAL

 

OME aid their employees in their

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 2 of 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DISVISION

PRO SE PLAINTIFFS

FERNANDO GAUD, Disabled

Veteran, U.S. Army,

DARREN DIONE AQUINO,

Disabled Citizen,

CEO & National Chief Advocate

Disabled, CaseNo

CANDIDATE FOR THE HOUSE,

DARREN DIONE AQUINO,

Disabled Nephew of Fernando Gaud, COMPLAINT FOR _

ON BEHALF OF FERNANDO GAUD INJUNCTIVE AND

DECLARATORY RELIEF

Plaintiffs,

V.

THE FEDERAL ELECTION COMMISSION (FEC),

employees, Supervisors, Managers, in their official capacity
CHERYL L. JOHNSON, in her official capacity

as the chief clerk of the U.S. House of Representatives

WILLAIM BARR, in his official capacity

as the Attorney General of the United States

RON DESANTIS, in his official capacity as Florida Governor,
LAUREL M. LEE, in her official capacity

as Florida Secretary of State,

JENNIFER L. EDWARDS, in her official capacity

As Collier County Supervisor of Elections,

MARIO DIAZ-BALART, in his official capacity as a U.S.
Representative for the 25" District of Florida

SCOTT s. HARRIS in his official capacity as the

Clerk of the Supreme Court of the United States,

TIE RIVERDALE NURSING LIOME and their employees in their
Official capacities,

SARAI , FINANCIAL OFFICER, RIVERDALE NURSING HOME
in her official capacity,

ERIC COHEN, ATTORNEY OF THE RIVERDALE NURSING HOME,
In her official capacity,

RUBEN, ADMINISTRATOR OF THE RIVERDALE NURSING HOME,
In his official capacity,

GOVERNOR ANDREW CUOMO, in his official capacity,
ANDREW SAUL, COMMISIONER OF THE U.S. SOCIAL

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 3 of'22

SECURITY ADMINISTRATION, in his official capacity.
ROBERT WILKIE, THE SECRETARY OF VETERAN
AFFAIRS, in is official capacity

Defendants

Plaintiffs FERNANDO GAUD, disabled veteran, and prose plaintiff and DARREN DIONE
AQUINO, disabled candidate, CEO of Advocates for Disabled Americans, Veterans, Pallice,.
Firemen & Families, aka Civil Right Activist for 35 years, since 1983, by and through file: this
Complaint Pro se for Injunctive and Declaratory Relief against Defendants; THE FEDERAL
ELECTION COMMISSION (FEC),employees, Supervisors, Managers, in their official capacity,
CHERYL L. JOHNSON, in her official capacity as the chief clerk of the U.S. House of
Representatives, WILLAIM BARR, in his official capacity as the Attorney General of the United
States, RON DESANTIS, in his official capacity as Florida Governor, LAUREL M. LEE, in her
official capacity as Florida Secretary of State, JENNIFER L. EDWARDS, in her official capacity
as Collier County Supervisor of Elections, MARIO DIAZ-BALART, in his official and unofficial
capacity as a U.S. Representative for the 25" District of Florida,(unconstitutionally placed in
2020),SCOTT S. HARRIS in his official capacity as the Clerk of the Supreme Court of the United
States, THE RIVERDALE NURSING HOME and their employees in their Official capacities,
SARAI , FINANCIAL OFFICER, RIVERDALE NURSING HOME in her official capacity, ERIC
COHEN, ATTORNEY OF THE RIVERDALE NURSING HOME, in his official capacity,
RUBEN, ADMINISTRATOR OF THE RIVERDALE NURSING HOME, in his official capacity,
ANDREW SAUL, COMMISIONER OF THE U.S. SOCIAL SECURITY ADMINISTRATION, in
his official capacity, ROBERT WILKIE, THE SECRETARY OF VETERAN AFFAIRS, in is
official capacity.
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 4 of 22

NATURE OF THE CASE

This complaint is being typed for the plaintiffs since they are unable to write the

complaint

1.

The plaintiffs bring this case to the court under the liberal construction rul¢, as
disabled pro se plaintiffs, in particular, the two pro se plaintiffs, Fernando Gaud,,and
Darren Dione Aquino, are entitled to all warranted accommodations to be afforded to
plaintiffs with disabilities, protected under the 14” Amendment, Title II of, : the
Americans with Disabilities Act, herein known as “The ADA”. Plaintiffs bring: this
case to ensure that all eligible disabled Florida voters, like Fernando Gaud, and Darren
Dione Aquino,.and Darren Dione Aquino, candidate, have a fair and safe opportunity
to exercise their right to vote in the August 18, 2020, primary (August Primary) without
interference, and the November 3, 2020, general election. For all deemed qualified
individuals under the “ADA”, which means, any individual with a disability that effects
a major life activity, an alternate format must be provided for fair and equal access,
under Title II, 28 U.S.C., part 35, of the regulations. The regulations are clear on what
the entities, their employees, and the actions that must be taken to ensure equal access,
to provide the necessary formatted and warranted accommodations, without any
interference. Any attempt to deviate amounts to discrimination, a willful act to exclude
a disabled citizen from their 1 Amendment right, which this court cannot allow. This
rule exists since the 104" Congress recognized that people with an anomaly of

disabilities have been disenfranchised by the United States, and the practices of every

‘state and local municipality, by denying an alternate format. The states have recklessly

and willfully refused to be in full compliance of the ADA, which is the reason for this
case before this Honorable Court. The Court must on the constitutionality of this case,
take action in the interest of people with disabilities being disenfranchised from the
most fundamental right of all, voting. Plaintiffs will also be referring to case 4:20-cv-00236-
MW-MJF, the argument missing from this particular case is the disenfranchisement of the |
disabled voter and and the protection provided for this special class of citizen by the Americans
with Disabilities Act , The jurisdiction of this court is invoked pursuant to the 44th
Amendment of the Constitution under the Americans with Disabilities Act. Title ll,
section 504, Section 508 (The ADA) INDIVIDUALS WITH DISABILITES ACT-PL 101-

3
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 5 of 22

336, 101ST Congress enacted July 26, 1990, 42 U.S.C. 121101-213: 5 U.S.C. 301;
28 U.S.C. 1331 Section 509, 510; 42 U.S.C. 12186(b), The election count should be
nullified. The defendants excluded the right of disabled people to vote. For example,
just one class, the visually impaired, there are over 10 million, there is only one state,
Rhode Island, that provides the accommodation of braille ballots for their blind
citizens. The count for the Presidential and Congressional elections cannot be accurate.
Aquino has a right to access as a candidate, a format that is alternated.

Plaintiffs will demonstrate that this body of government is lacking its service to ‘the
disabled population. The disabled have an absolute and sovereign right to fully
participate in the voting process. We have the liberty in the United States, not to have
voting rights infringed upon during any election. A warranted accommodation ts a
duty to provide, so that disabled individuals, such as the plaintiffs, qualified
individuals, have the absolute sovereign right to participate. The duty of the provider
is to do just that- facilitate, accommodate, and warranted.

Plaintiffs present the argument of New York because it plays a significant role in
this controversy. The presiding judge has the full power and authority to enforce the
constitutional nghts of we the people, we are seeking nothing more, nothing Jess, but,
to be heard in this forum, that the court determine the effect of the impact that these
practices of “no access” had on the disabled community. Plaintiffs will also refer to case
14-cv-05446, 4:20-cv-00236-MW-MJF, and 4:16-CV-2331. Since 1, plaintiff Aquino, am
disabled, and unable to appropriately articulate on paper, I will be referring to the 3
cases these practices of “no access” had on the disabled community. Since I, plaintiff
Aquino, am disabled, and unable to appropriately articulate on paper, I will refer to
these 3 cases.1, Darren Dione Aquino, am a “qualified” disabled individual as per the
guidelines determined by the Americans with Disabilities Act. As per the American
with Disabilities Act, in order for equal treatment to be upheld under Title II, the
disabled individual is entitled to accommodations. 1 have been diagnosed with
neurological and physical disabilities. Specifically, ] have processing dyslexia, whjch
totally impedes my ability to complete forms, write and process thoughts and ideas in
an organized manner. As such, I need the assistance of devices to help record tny
thoughts in an orderly fashion, and further, I require note takers and transcriberg to

(4

 
Case 3:21-cv-00072-LC-HTC Document 1 Filed 01/06/21 Page 6 of 22

document subject matter, briefs, statements, letters, and basically all forms of the
written word. In addition, I suffer from a severe limp due to poliomyelitis from birth,!
have a right deformed knee, as weil as a club left foot. | also suffer from scoliosis, asthma,

a partially occluded coronary artery, angina, and osteoarthritis. | am a qualified indiydual
protected under the ADA. .

Plaintiffs civil rights have been infringed by states by government elected; and
appointed employees of the state, local and federal governments. The reason for this
action is to stop this practice, once and for all. It is the duty of every citizen to challenge
the infringement that has been ongoing for decades, excluding people with disabilities
disenfranchising them from an American way of life. Plaintiffs have met with great
controversy, which is of national concern since disabled Americans make up a large
group of protected individuals under the ADA. The disabled have not received those
protections from the state, the venue is correct since the question before the court is the
constitutionality of the infringement of people’s rights.

The court may also deem it appropriate to separate the New York case and give
plaintiffs an opportunity to address it, since it surrounds this controversy. There has to
be accountability and the liability caused by the defendants from New York, it must be
heard. They restricted the activity of this honorable veteran, Gaud. He was mentally
and physically affected. The Nursing Home in New York, committed Medicare fraud
which plaintiffs will demonstrate and prove to the court, this affects the taxpayer.. The
court may want to hear and see the evidence, at which time the Honorable Judge may
direct the Department of Justice, or the appropriate authorities to investigate in the
interest of justice for all. Aquino and his uncle Gaud, are qualified individuals in need
of many accommodations to get through this process. The first accommodation has
begun allowing plaintiffs the liberal format, but it cannot stop there, This argument is
compelling to say the least, Aquino is doing his best to describe the events as they took
place, however, it may be in the interest of the court to expedite this case to appoint
counsel. Aquino, in his official capacity, as the national chief advocate for disabled
Americans, is also a witness, and the rules of the court allow him to be both the plaintiff
and the witness in both capacities, as an advocate and as a candidate and a citizey but

all of us, as Americans have a duty to protect the Constitution and this infringement.

5

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 7 of 22

Aquino hopes this complaint brings light and understanding to the court, and the action
the court must take in the interest of justice for the American people. Many disabled
lack the ability to even enter the court to testify as a witness because the disability is
so severe, but it doesn’t preclude them from the inherent protections of the Constitution.
Plaintiffs believe when the court knows these facts, it will take immediate action on
behalf of the disenfranchised group known as disabled citizens. The court will discover
in the hearing, that these willful acts by the elected and appointed, who are responsible
to uphold the Constitution, excluded disabled Americans from the voting practices of
the United States, in particular, here, in the state of Florida. Defendants reside in
Florida, with the exception for the New York defendants, who have caused imminent
harm to plaintiff, Fernando Gaud, by keeping him from his true residence in Florida,
against his will. Plaintiffs meet more than the threshold for 42U.8.C.1983 and 1988
requirements. Aquino, as a resident of the state of Florida, was entitled to nothing less
than a full, fair and free election.

The paramount argument of this claim is about accommodations, since without the
accommodations there is no access, no access amounts to voter suppression, and the
court must address it.. The right of access to vote was compromised to the disabled,
making it impossible for their protected class to fully participate. This exclusive glass,
the disabled, are protected under the Constitution, known herein, as the Americans with
Disabilities Act, (the ADA). The disabled are protected under the 14% Amendment of
the Constitution since the life limitations they experience present a challenge with
access to all fundamental rights within the United States. The purpose of the ADA
was, and is to maintain independence for individuals with life limitattons, seeing,
standing, walking, talking, compromised cognitive abilities, mental and emotional
limitations, etc.

Plaintiffs were going to join the claim, 4:20-cv-00236-MW-MJF, however, found
out the case has been dismissed. Plaintiffs would like to add that the only item missing
from the dismissed case is identifying the disenfranchised group of protected citizens,
again known herein, as people with disabilities, who have been disenfranchised from
the voting practices by willful acts of State, Local and Federal employees, appoihted,
elected etc. The pandemic’'s impact is not limited to Floridians’ health; it also

6

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 8 of 22

endangers their right to vote. The Plaintiffs submit to the court that the subject matter
jurisdiction in this 42 U.S.C. 1983 and 1988 claim, includes but is not limited to,
deliberate and willful acts against people with disabilities, to deliberately
disenfranchise them from this freedom, to compromise and leverage the voting
outcome.

8. The DISABLED are a protected class, who have not been protected in. this
controversy. The controversy must acknowledge that the “class protected” citizens by
the 14" Amendment of the Constitution, the Civil Rights Act of 1964, the
Rehabilitations Act of 1974, and then again in 1990, the Americans with Disabilities
Act, the most comprehensive act protecting people with disabilities, ready herein
known as “We the People”, now a protected class, have been excluded from fair and
equal voting processes. The ADA was enacted to stop the disenfranchisement of
disabled Americans from participating in the everyday activities enjoyed by all. The
ADA distinguishes within the citizens, a group within a group, that cannot engage,
enjoy, or participate, in this lst Amendment freedom without a warranted
accommodation. This is the duty and obligatory responsibility of State, local and
Federal Government, appointed and elected officials as well. Appointed, elected
officials and employees, have an absolute duty to uphold the rights of the citizens of
every state, this has not been the case.

JURISDICTION AND VENUE

9. Plaintiffs bring this action under 42 U.S.C. ss 1983 and 1988 to rederess the
deprivation under the color of state law of rights secured by the United States Congress
and by an Act of Congress.

10. This Court has original jurisdiction over the subject matter of this action pursuant
to 28. U.S.C. ss 1331 and 1343 because the matters in controversy arise under the
Constitution and laws of the United States.

PARTIES

11. Disabled Pro se Plaintiff Darren Dione Aquino, is a U.S. citizen and a registered
voter in Collier County. Aquino is a disabled pro se plaintiff and the CEO and founder

of Advocates for Disabled Americans, Veterans, Police, Firemen & Families, a national

7

 
Case 3:21-cv-00072-LC-HTC Document 1 Filed 01/06/21 Page 9 of 22

non-profit, advocating for, and defending the rights of disabled. Aquino was a
Congressional candidate in District 19 Naples, Florida. Aquino started advocating for
disabled in 1983, prior to the founding of the 101° Congress of the landmark law, the
ADA. As a disabled candidate, and the National Chief Advocate for disabled
nationwide, Aquino, was subjected to a lack of warranted accommodations for the
disabled in the election and the voting process. The lack of accommodations for
disabled voters, including himself, resulted in a violation of the plaintiff's 1°, 4" and
14" amendment rights. By virtue of the actions of the defendants, this case will
demonstrate a pattern of practice against disabled by State, Local, and Federal
governments, disenfranchising the disabled from the practices, policies and protections
of the U.S. Constitution, as qualified citizens of the United States, We are the inherent
gatekeepers. As a result of the acts of voter fraud and voter suppression, amongst other
things, plaintiff has suffered monetary loss, physical detriment, and emotional duress.
Plaintiff will demonstrate that the inalienable, sovereign rights that we possess as
citizens, have been viciously and maliciously violated by the defendants mentioned
herein. The protected class known as disabled Americans, also known as the
“vulnerable” since COVID-19, effected by anomaly of disabilities, should be afforded
the sovereign right, equalizing accommodations, protected under Titles 1, II and TL, full
protection and enjoyment in a readily achievable setting, for a person with a qualifying
disability acting pro se, exercising his 1 Amendment right, right of entry to orally
express himself is protected under the 1° Amendment, followed by the guarantee of
the 14% Amendment, Plaintiffs will demonstrate to the court that he did not get these
protections afforded to him. The most powerful declaratory words of the United States
Constitution is, “We the People,” Pro se plaintiff will show that the lack of
accommodation resulted in, firancial loss. It is the duty of the court to recognize these
constitutional infringements, and adverse actions against naturalized born citizens of
the United States who have a sovereign right to participate in the voting practices, but
not limited to voting practices, but also those practices that cannot be achieved without
a readily achievable setting in place. This was mandated in 1990, under the Americans
with Disabilities Act, Titles I, and not limited to Section 504 of the Rehabilitation’s
Act.

 

 
12.

13.

Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 10 of 22

The ongoing widespread discrimination practices is not limited to Florida, but is
clearly demonstrated in New York, and Georgia. Rhode Island is the only state that
makes limited braille ballot accommodations for the visually impaired population. The
purpose of this complaint is to focus on the accommodations needed, that must be
provided to the disabled, to disabled plaintiffs, for the enjoyment and enrichment of
life, without barriers.

The failure to provide mandated accommodations negatively impacted the
congressional race for prose plaintiff, Darren Aquino, candidate for District 19, since
the disabled votes were suppressed. The fact that these defendants all may deny,
deprive, exclude willfully, an open forum, refuse blatantly to provide the necessary,
and warranted accommodations, affected the outcome of the election for pro se
plaintiff, Darren Dione Aquino, personally, as a disabled candidate and the National
Chief Advocate for Disabled Americans. Plaintiff is known nationwide and on social

media, as an advocate, had the most notoriety, during the Congressional campaign,

~ however, the plaintiff's audience was compromised, (the disabled). The disabled could

14.

not freely vote due to a lack of accommodations. A mail-in ballot is not an
accommodation for individuals that have disabilities that would keep them from using
these ballots or understanding the use of the ballots effectively due to their limitations,
be it visual or physical. Plaintiffs challenge absentee ballots, they are not
accommodating since the practice deviates from independence, the practice basically
requires that someone other than the disabled blind voter, physically challenged voter,
the dyslexic voter, who cannot write or read appropriately, must have somebody else
to help complete the absentee ballot, that is if that “somebody” is available. The owners
of the accommodation/provision is that of the entity and the employee. The onus of
accommodation is not that of the disabled individual.

News media and social media reported that over 30,000 ballots were thrown out in
the early primary in the State of Florida. This was reported on August 8, 2020, on all
the news networks. Media outlets conducted a test to further explore the fraud being
mentioned and found that there was a 3% fraud in reporting of absentee ballots.
Absentee ballots are not an accommodation. This negatively impacted plaintiff
Aquino’s votes. He lost 30, 000 votes. If the ballot was mailed to a blind person, and it

9

 

 
15.

16,

Case 3:21-cv-00072-LC-HTC Document 1 Filed 01/06/21 Page 11 of 22

was not in braille, that vote was lost. Mailed ballots sent during the primary included
Congressional candidates names, plaintiff Aquino’s name being first on the ballot,
since the ballot is alphabetical. This alphabetical placement of being placed first on a
ballot gives the candidate a 5% advantage. This 5% advantage has been a statistical
finding for over 30 years, The only valid poll conducted, which was reported by both
parties, had plaintiff Aquino at 18%. The winning candidate was at the lowest margin
when this poll came out. In summation, it is fair to state, that plaintiff Aquino, would
not be at 1.8%, which was the final count. The state of Florida has millions of New
Yorkers that know Plaintiff Aquino, from New York, due to his civil rights advocacy
and notoriety, and the fact that he is a 911 survivar All of these items contributed to
his 18% rise in the poll. A doctor who voted for Aquino said, “people like you because
you are not a professional politician, you are more of a patriot.

Aquino was excluded from 3 forums/platforms since plaintiff Aquino was ahead
and because he is from NY. Plaintiff’’s votes were suppressed the same way the
President’s votes were suppressed. A Liberal newspaper, Paradise Progressive,
Plaintiff Aquino was noted as a “mini Donald Trump.” .

Ms. Jennifer Edwards, Supervisor of Collier County Elections, openly stated at a
Republican breakfast in confrontation with Plaintiff, Darren Dione Aquino, that she
would not make the needed accommodations for the disabled, since the
accommodations are too complicated. The mandate is clear, facilitate, accommodate,
and warranted. Jennifer Edwards is not capable of serving as the Supervisor of Election,
Collier County, and should be removed since refusal of a constitutional right is a

treasonous act against the people she serves.

Plaintiff's campaign was also hindered since he had covid-19. Plaintiff Aquino
was sick for 8 weeks, although virtual campaign forums were held due to COVID-19,
Plaintiff Aquino was excluded from several. Mr. Aquino was informed that Lee

County ts corrupt.

10

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 12 of 22 N

oN

17. Onor about October 2019, disabled pro se Plaintiff, Darren Dione Aquino,
contacted the Collier County Voter Registrar to obtain information on how to register
to vote in his District and also expressed his interest in becoming a candidate in the
2020 U.S. Congressional election, specifically stating his intention to represent the
District within which he resides. At the time, he resided within the Congressional
District. The election officials advised Mr. Aquino of the necessary procedure for
Federal candidates, which was to contact the Florida Department of State, Division of
Elections in Tallahassee and the Federal Election Commission (FEC) in Washington
D.C.. During this time while Aquino was exploring how to participate in these civic
duties, to step up for GOD and country, he recognized that there were 1000 disabled,
homeless, veterans and 2000 battered, single moms who were also suffering. Social
conditions such as these are the responsibility of candidates. Francis Rooney and
Mario Diaz Balart, have neglected these systemic problems that effect our society.

We are not talking about anybody, but are talking about the elected who neglected the
people. Mr. Aquino was asked to provide his address, which he did, in order to
determine the District in which he resided, and was subsequently informed
erroneously that he resided within the 19" District. Due to his disability, Mr. Aquino,
requested the Rules and Regulations for Federal candidates be provided to him as
alternate formatted materials, such as a tape recording, which would have facilitated
and accommodated him as warranted under Federal mandate, which is title I of the
ADA.. Failing to do this, prevented plaintiff Aquino from articulating a true and
accurate response. Plaintiff Aquino had to assume what the regulations are, if not
effectively communicated, plaintiff cannot effectively respond and operate. In
addition, Mr. Aquino, was referred to the Collier County, board of election and was
also referred to the State and Federal Election Commission websites, all of which
were inaccessible to disabled individuals “qualified” under the ADA (101.201). Mr.
Aquino relied upon the information as provided to him by election officials as being
true and accurate, as to the U.S. Congressional District in which he lived, and being
unable to utilize the inaccessible websites of all three agencies himself for detailed
instruction, as he was directed, he was unable to independently verify the information

he had been given by the election officials, (which was the first barrier encountered)

11

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 13.01 22

~.,

"as to the actual U.S. Congressional District within which he lived, that being the 25"
U.S. Congressional District. Mr. Aquino was wrongfully placed in District 19 as a
Congressional candidate, when plaintiff should have been placed in the 25" District
as per his residence. The Board of Election placed Plaintiff Aquino, in the 19"
District, alleging that it was the only seat open within the plaintiff's residency. The
BOE failed to report that Mario Diaz Balart’s seat was up for election., the candidate
in District 25, had no election. They failed to place Mr. Diaz Balart on a ballot. They
deprived everyone the chance to oppose him. There was no primary in District 25 or
an election. Aquino was placed in the wrong district willfully. Mr. Aquino did not
realize that he had been misinformed by election officials, whose duty it was, once
given Aquino’s home address, the correct information regarding the District within
which he lived.

18. On the date of the Florida primary, while voting, Mr. Aquino realized his ballot
contained no U.S. Congressional race. If the plaintiff is not given a rule which has
been effectively communicated, it would be fair to say that no rule was provided. The
citizen, the individual or the candidate would be led to believe that it would nullify a
given rule, since it wasn’t provided in the format needed, One of the best examples of
an epregious affront to a disabled individual is the case of Tennessee v. Lane. Mr.
George Lane was made to crawl up the stairs of a Tennessee courthouse, when he
refused to crawl up the stairs, a warrant was issued. Mr. Lane filed a complaint in
Federal Court and won the case, making it a landmark decision regarding warranted
accommodations for the disabled. No disabled individual should be demeaned for
needing equal access. The ADA mandates equal access, and the access begins with an
accommodation of the warranted need based on disability. Mr. Aquino was
wrongfully placed in District 19 as a Congressional candidate, when plaintiff should
have been placed in the 25" District as per his residence. The Board of Election
placed Plaintiff Aquino, in the 19" District, alleging that it was the only seat open
within the plaintiffs residency. The BOE failed to report that Mario Diaz Balart’s
seat was up for election. District 25, had no election. They failed to place Mr. Diaz
Balart on a ballot. They deprived everyone the chance to oppose Diaz Balart. There

was 00 primary in District 25 or an election

12

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 14 of 22

Article 1, Section 2

The House of Representatives shall be composed of Members chosen every second
Year by the People of the several States, and the Electors in each State shall have the
Qualifications requisite for Electors of the most numerous Branch of the State
Legislature. No Person shall be a Representative who shall not have attained to the Age
of twenty five Years, and been seven Years a Citizen of the United States, and who
shall not, when elected, be an Inhabitant of that State in which he shall be chosen.
Representatives and direct Taxes shall be apportioned among the several States which
may be included within this Union, according to their respective Numbers, which shall
be determined by adding to the whole Number of free Persons, including those bound
to Service for a Term of Years, and excluding Indians not taxed, three fifths of all other
Persons. The actual Enumeration shall be made within three Years after the first
Meeting of the Congress of the United States, and within every subsequent Term of ten
Years, in such Manner as they shall by Law direct. The Number of Representatives
shall not exceed one for every thirty Thousand, but each State shall have at Least one
Representative; and until such enumeration shall be made, the State of New Hampshire
shall be entitled to choose three, Massachusetts eight, Rhode-Island and Providence
Plantations one, Connecticut five, New- York six, New Jersey four, Pennsylvania eight,
Delaware one, Maryland six, Virginia ten, North Carolina five, South Carolina five,
and Georgia three. When vacancies happen in the Representation from any State, the
Executive Authority thereof shall issue Writs of Election to fill such Vacancies. The
House of Representatives shall choose their Speaker and other Officers; and shall have
the sole Power of Impeachment.
Aquino was placed in the wrong district willfully. These defendants have one thing in
common, they all violated the Constitutional rights of the disabled citizens of the states
mentioned.

19. Pro se Plaintiff, Fernando Gaud, is a disabled veteran. He is a U.S, citizen. Plaintiff
Gaud is the uncle of Plaintiff Aquino. He is registered as a voter in Florida where his
family and he now reside. Plaintiff Gaud was kept against his will in a nursing home,
The Riverdale Nursing Home, in the Bronx, New York, from 2017 to October of 2020.
When plaintiff Aquino attempted to get Gaud discharged from the nursing home, he

13

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 15 of 22

was informed by the nursing home administrator, that Gaud had a new proxy, a non-
family member, appointed by the nursing home, since Gaud was mentally incapable of
making his own decisions. Aquino was listed as Gaud’s guardian and next of, kin and
although the nursing home had this information, they waited close to 18 months to
notify Aquino, his nephew, that he was a patient in this home. During this period of
time, Aquino continued looking for his uncle. Every attempt Aquino made to have his
uncle discharged was rejected. This battle continued for more than a year, until the
nursing home finally discharged Gaud in October of 2020. While at the nursing home,
Gaud was over medicated, he received sub-standard healthcare, i.e., became obese, his
dental needs were neglected, he had surgery due to an infection he contracted at the
nursing home, on his testes. One of his testicles was removed and his family, Aquino,
was not informed. Governor Cuomo has been named in his official capacity since he
has a duty and responsibility to enforce state regulatory guidelines which ensure that
healthcare organizations such as nursing homes, are operating within given guidelines,
that the patients, all of whom are vulnerable, are cared for appropriately. The facility
committed Medicare and Medicaid fraud, whereby, Gaud was only given $20.00
(twenty) every six weeks. This is all Gaud was given from his social security check and
his Veterans Benefits. Plaintiff Aquino also has bills form the nursing home for services
that were not rendered, fraudulent billing, whereby, the bill documents a psychiatrist
saw Gaud, every day for a 20 minutes, however, the dates listed, were dates when Gaud
was in the hospital for the infection in his testes. When released to his nephew Aquino,
in October, because Riverdale Nursing Home had new owners, Gaud had on a ripped
pair of sneakers, dirty pants and an old sweatshirt. Gaud’s hygiene, the nails of both his
hands and his feet had not been trimmed for a very long time. Aquino reached out to
the office of the Governor on many occasions for assistance and no one retumed the
calls. Although Gaud does suffer from a mental effect, he is fully aware of what goes
on around him and when he was picked up by his nephew, one of the first things he
told his nephew was that he is out of prison, that he felt like a prisoner, kept telling the
staff that he wanted to go home and that he was not offered a chance to vote. Aquino
communicated with both the Administrator, Ruben, and Sarai, the financial director of
the Nursing home, and they both agreed that Gaud should have received his full social

14

 
20.

Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 16 of 22

security benefit in October of 2020, since he was discharged. Upon Gaud’s discharge,
Aquino requested his medical and financial records, none of which were available,
upon discharge. Both Sarai and Ruben stated that they were new and that Citadel Care
Centers had taken over the Riverdale Nursing in September of 2020, and that they were
not responsible, although Sarai did mention that she would try to obtain some of Gaud’s
social security funds for him, She did not. The State of New York plays a significant
role with Fernando Gaud. He was denied his constitutional rights, he was held captive,
no one protected this disabled veteran. Gaud would have been a resident of Florida in
2019, had the nursing home discharged him to his family. Once Aquino brought his
uncle home to Naples, he registered him with the Naples VA clinic, where they
immediately reduced his medication. Gaud voted in Florida on November 3, 2020.
Gaud brought his VA card and his lease as forms of ID and proof of residence. Gaud
was later informed via letter from the Supervisor of Elections that his vote could not be
counted. The fact that Gaud was held captive and was not allowed to leave NYS,
effected the outcome of his vote. Gaud does have a mental effect, which is regulated
with the correct dosage of medication, which was readjusted at the Naples VA Clinic.
The court may see his medical in camera. The defendant, Governor Andrew Cuomo,
willfully neglected the needs of the people in New York, he placed Covid infected
individuals into Nursing homes of vulnerable individuals, causing the illness and death
of the vulnerable. This should be punishable by civil penalties and imprisonment.
Plaintiff Darren Aquino, as the National Chief Advocate for Disabled, makes this
statement in his official capacity. Discrimination by elected, appointed, officials in the
states, the counties and the united states, demonstrate an action so heinous, it calls for
their dismissal. "WE THE PEOPLE ARE THE RIGHTFUL MASTERS OF BOTH
CONGRESS AND THE COURTS, NOT TO OVERTHROW THE CONSTITUTION,
BUT TO OVERTHROW THE MEN WHO WOULD PERVERT THE
CONSTITUTION”-ABRAHAM LINCOLN

There are 150 million disabled individuals in the United States, the lack of the
disabled vote due to a lack of warranted accommodations have not only affected the

Presidential election, but, all elections in our country.

15

 

i
21.
22.

23,

24.

25.

26.

Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 17 of 22

CLAIMS FOR RELIEF

Plaintiffs request that the court subpoena witnesses due to their work schedules.

Plaintiffs request that at least three defendants be present, who could also provide
the formatted materials provided for disabled, not limited to braille ballots, but other
forms of warranted accommodations, such as tape recordings, notetakers, and assisted
auxiliary aids provided to the disabled community for the fair, free, and equal
inclusion of the voting practices here in the state of Florida, as this is a national right,
protected under the Constitution of the United States, This court has full subject
matter jurisdiction in the interest of the people and to uphold this right. The three
defendants will support the claim for injunctive relief since they will show that there
were no accommodations; their responses will show that they were not complaint.

Plaintiff Aquino paid the full qualifying fee of $ 10,400,(ten thousand four
hundred) and was entitled to a free and fair election, based on compliance and access.
There was non-compliance which should effectuate the immediate return, of the
qualifying fee. Not only was Aquino not provided an accommodation, but his voters,
the disabled were not accommodated, hence the votes this candidate received were
skewed.

Plaintiffs request that the court allow disabled plaintiffs to articulate before the court
in the form of ability that is necessary for the plaintiffs, oral argument is being requested
by plaintiff Aquino. Plaintiffs request that counsel be appointed for disabled veteran
Fernando Gaud, because of the complexities involved in this fundamental infringement
by state entities mentioned herein. It is the duty of the presiding Judge to uphold the
Constitution for disabled citizens.

The vote by the electoral college is small and should be nullified. The
congressional race here in the state of Florida, is null and void and should be recognized
now and adjudicated now because it excluded thousands of disabled Americans from
this practice to choose the candidate of their choice.

Aquino would like to reaffirm to the court his request to proceed orally until which
time the court, depending upon the magnitude, which Aquino believes to be a great
disenfranchisement of his constitutional rights, as a disabled citizen, appoints counsel

16

 
27.

28.

29.

30.

Case 3:21-cv-00072-LC-HTC Document 1 Filed 01/06/21 Page 18 of 22

to further bring the details to this court, this is a national concern. The statements are
not alleged, they are fact, there are no braille ballots in Florida.

The court should be mindful that if time restraints are given without an
accommodation, they would have to be nullified as well, without a verification of
knowing the ability of the disabled, time should not be an issue in this controversy.
There is a wide spread systemic problem of states providing accommodations, hence
Tennessee v. Lane, states can be sued. Pro se plaintiffs could not obtain any materials
formatted under Title IT accommodations. Plaintiff Aquino, under the regulations and
guidelines, to seek an accommodation, it must follow chain of command, Plaintiff is
well aware when it comes to the court, the court is not readily achievable except upon
entry. To provide Aquino with due process, would require an accommodation to
preserve his constitutional rights. Since formatting is an issue for an individual with
disability, for example, dyslexia, the court in New York, would allow Aquino to deal
with the Chief ALJ, Judge Gorman, since who allowed Aquino oral expression. We
hope and pray that the court recognizes this 1* and 6" amendment right and protects
his right and sees him through and puts in place equal protection under the law. There
is limited access to this court house, hence the reason that the Clerk of the Supreme
court being a defendant, No citizen with a disability can have their day in court without
an accommodation, 50% of our country is disabled. The liberty ( 4" amendment) to
have due process is compromised and hence suppresses my 1* amendment without an
accommodation.

Remedies for Gaud, would include appointment of counsel since he suffered
eminent harm in New York. Because of the Long Arm of the Law, he has a claim. He
was held from going home to Florida, his health and well-being were compromised,
his vote was nullified.

Plaintiff Aquino lacks the ability to articulate on paper due to his dyslexia. Plaintiff
is best skilled in oral argument.

Claims for relief will be further addressed in court, after which time, the court
determines, the metlrod in which plaintiffs will proceed via accommodations. Plaintiffs
will outline further relief sought, i¢., financial reimbursements and physical

modifications and alterations to the election and procedural practices that have not yet

17

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 19 of 22

been put in place to make the practices readily achievable and compliant to the ADA,
which is the reason for this case. 100 million disabled were excluded from the voting
practice. U.S. Constitution Amendment I & XIV, 42 U.S.C. 8 1983

31. Congressman Mario Diaz Balart did not have a Congressional election in the 25h
district of Florida. He did not participate in an election required under the Constitution
for Congressional candidates. The state has no authority overruling the United States
Constitution. Balart and criminal behavior, acts of collusion by a seated Congressman.
Itis his duty to uphold the Constitutional rights of citizens within his district. He should

ot be allowed to return as a Congressman in the 25" District since an election was not
held.

On January 17, 2017, the Department entered into a memorandum of understanding with
the Palm Beach County Supervisor of Elections regarding accessible voting systems under
the Help America Vote Act and Title II of the Americans with Disabilities Act. Title IT of
the ADA is the absolute power of people with disabilities, since states fail to accommodate.
Title II clearly states that the format must be alternated. The Constitution is clear in what

must be done, it surpasses all other questions.

TITLE I] OF THE CIVIL RIGHTS ACT (PUBLIC

 

ACCOMMODATIONS)

42 U.S.C. §2000a (a)AII persons shall be entitled to the full and equal enjoyment of the
goods, services, facilities, privileges, advantages, and accommodations of any place of
public accommodation, as defined in this section, without discrimination on the ground of
race, color, religion, or national origin.

42 U.S.C. §2000a(b) Each of the following establishments is a place of public
accommodation within this title if its operations affect commerce, or if discrimination or
segregation by it is supported by State action: (1) any inn, hotel, motel, or other
establishment which provides lodging to transient guests, other than an establishment
located within a building which contains not more than five rooms for rent or hire and
which is actually occupied by the proprietor of such establishment as his residence. (2)

18

 

i
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 20 of 22 °

any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other facility
principally engaged in selling food for consumption on the premises, including, but not
limited to, any such facility located on the premises of any retail establishment, or any
gasoline station;

(3) any motion picture house, theater, concert hall, sports arena, stadium or other place of
exhibition or entertainment; and (4) any establishment (Ai) which is physically located
within the premises of any establishment otherwise covered by this subsection, or (ii)
within the premises of which is physically located any such covered establishment and
(B) which holds itself out as serving patrons of any such covered establishment.

42 U.S.C. § 2000a(c) (c) The operations of an establishment affect commerce within the
meaning of this title if (1) it is one of the establishments described in paragraph (1) of
subsection (b); (2) in the case of an establishment described in paragraph (2) of
subsection (b), it serves or offers to serve interstate travelers or a substantial portion of
the food which it serves or gasoline or other products which it sells, has moved in
commerce; (3) in the case of an establishment described in paragraph (3) of subsection
(b), it customarily presents films, performances, athletic teams, exhibitions, or other
sources of entertainment which move in commerce, and (4) in the case of an
establishment described in paragraph (4) of subsection (b), it is physically located within
the premises of, or there is physically located within its premises, an establishment the
operations of which affect commerce within the meaning of this subsection. For purposes
of this section, “commerce” means travel, trade, traffic, commerce, transportation, or
communication among the several States, or between the District of Columbia and any
State, or between any foreign country or any territory or possession and any state or the
District of Columbia, or between points in the same State but through any other State or
the District of Columbia or a foreign country.

42 U.S.C. § 2000a(e) The provisions of this title shall not apply to a private club or other
establishment not in fact open to the public, except to the extent that the facilities of such
establishment are made available to the customers or patrons of an establishment within
the scope of subsection (b).

19

 
Case 3:21-cv-00072-LC-HTC Document 1 Filed 01/06/21 Page 21 of 22

42 U.S.C. § 2000a-6(a) Whenever the Attorney General has reasonable cause to believe
that any person or group of persons is engaged in a pattern or practice of resistance to the
full enjoyment of any of the rights granted by this title, and that the pattern or practice is
of such a nature and is intended to deny the full exercise of the rights herein described,
the Attorney General may bring a civil action in the appropriate district court of the
United States by filing with it a complaint (1) signed by him (or in his absence the Acting
Attorney General), (2) setting forth facts pertaining to such pattern or practice, and (3)
requesting such preventive relief, including an application for a permanent or temporary
injunction, restraining order or other order against the person or persons responsible for
such pattern or practice, as he deems necessary to insure the full enjoyment of the rights
herein described.

42 U.S.C. § 2000a-6(b) * * * It shall be the duty of the judge designated pursuant to this
section to assign the case for hearing at the earliest practicable date and to cause the case
to be in every way expedited.

In Closing, my freedom comes with an accommodation.

Fernapdo Gaud, Pro Gt

 

 

20

 

 
Case 3:21-cv-00072-LC-HTC Document1 Filed 01/06/21 Page 22 of 22

Fernando Fred Gaud, disabled veteran
(same address and phone number as below)
Darren Dione Aquino

8688 Addison Place Circle

Apt 406

Naples, FL 34119

(239) 331-2451
Aquino4congress@gmail.com

(restricted access, public figure)

21

 
